



COURT OF APPEAL FOR ONTARIO

CITATION:

Daly v. NYX Tannery Ltd., 2022 ONCA 213

DATE: 20220315

DOCKET: M52379 (C69259 & C69260)

van Rensburg, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Julie
    Daly also known as Julie Samantha Lawrence

Applicant (Appellant/Responding Party)

and

NYX
    Tannery Ltd.
and Corporation of the City of
    Mississauga

Respondents (Respondents/
Moving Party
)

Glenn Grenier, for the moving party

Julie Daly, acting in person

Heard: March 9, 2022 by video
    conference

REASONS FOR DECISION

[1]

The respondent, NYX Tannery Ltd., moves to quash
    two appeals brought by the appellant. One is from the order of Chown J., dated
    February 22, 2021, which awarded the moving party costs of $30,000 arising out
    of the appellants discontinuance of an application against the respondents.
    The other is from the order of Trimble J., dated February 19, 2021, which granted
    an amendment to the title of proceedings in the same application.

[2]

In our view, both appeals must be quashed. The
    order of Trimble J. amending the title of proceedings is an interlocutory order
    from which an appeal only lies to the Divisional Court with leave:
Courts
    of Justice Act
, R.S.O. 1990, c. C.34, s. 19(1)(c). Similarly, the order
    of Chown J. is for an amount less than $50,000 and, consequently, any appeal
    lies to the Divisional Court:
Courts of Justice Act
, ss. 19(1)(a),
    19(1.2)(a). It too would require leave, as it is an appeal from an order
    awarding costs:
Courts of Justice Act
, s. 133(b).

[3]

The motion is granted and both appeals are
    quashed. The moving party is entitled to its costs of the motion, which we fix in
    the amount of $
2,500
, inclusive
    of disbursements and H.S.T.

K. van Rensburg J.A.

I.V.B. Nordheimer J.A.

Harvison Young J.A.


